Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered December 17, 1996, convicting him of resisting arrest (two counts) and unlawful possession of marihuana, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
At trial, the People presented evidence that, early in the morning of February 16, 1996, on a Brooklyn Street, two plainclothes police officers saw the defendant drive a car past them with a front license plate missing, a registration sticker hanging down, and a missing, “popped out” trunk lock. The officers followed the defendant in an unmarked car with a cherry red “bubble” light on the dashboard and headlights flashing and they activated the siren several times. The defendant eventually stopped his vehicle. When the officers approached him, he got out of his vehicle, and refused to take his hands out of his pockets. A struggle ensued with the officers. The defendant was then arrested. He was later searched and found to be in possession of marihuana.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the evidence established that the police had probable cause to arrest him (see, People v Williams, 25 NY2d 86; People v Martin, 222 AD2d 528, 529). S. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.